Citation Nr: 0810580	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  07-15 422	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Counsel





INTRODUCTION

The veteran had active military service from September 1977 
to September 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January and April 2006 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  


REMAND

The veteran's service medical records (SMRs) show that blood 
tests early in March 2003, while still on active duty, 
revealed a blood glucose level of 124.  Later in the month it 
was reported as 95, with hemoglobin A1C (HgA1C) reported as 
normal at 5.4.  Still later in March 2003, the veteran's 
glucose readings were 113 and 114.  

The veteran was formally diagnosed with type II diabetes 
mellitus on December 14, 2004, nearly 15 months after 
service.  The diagnosis was documented in the record of a 
telephone consultation note of that date, indicating that the 
veteran had been contacted and informed that he had been 
diagnosed with "diabetes new onset."  

Of record is an August 2005 memorandum for the record 
authored by the veteran's primary care provider, Dr. Dugan, 
stating that the veteran was diagnosed with "borderline 
diabetes" on March 18, 2003, at which time his HgA1C was 
normal at 5.7, but glucose was slightly elevated at 113, 114, 
and 124.  While the treatment notes from 2003 do not show 
this, Dr. Dugan noted in his memorandum that "no medical 
intervention was needed at this time except for lifestyle 
modifications to include diet and exercise."  Dr. Dugan also 
noted that, at the time, the veteran was asymptomatic for 
diabetes, but that it was most likely that he developed overt 
diabetes in the succeeding months.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including diabetes, may be presumptively service connected if 
they become manifest to a degree of 10 percent or more within 
one year of leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2007).  

Here, the record shows that the veteran was not diagnosed 
with diabetes until more than one year after leaving military 
service.  However, in light of the statements made by the 
veteran's primary care provider, the Board is of the opinion 
that a medical nexus opinion is necessary in order to 
determine whether the veteran's diabetes is related to his 
military service.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should arrange for the 
veteran to undergo a VA examination by a 
medical professional with appropriate 
expertise to determine the current status 
of the veteran's diagnosed type II 
diabetes mellitus and to provide a 
medical nexus opinion regarding the 
diabetes.    

The examiner must provide a medical 
opinion, based on review of the evidence 
of record and his/her examination of the 
veteran, whether any current type II 
diabetes mellitus is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) related 
to military service.  Specific 
consideration should be given to the 
glucose test results in service and 
whether any elevated result, especially 
those obtained in 2003, represented the 
beginning of the disease process that 
later was diagnosed as type II diabetes 
mellitus.

A complete rationale should be given for 
all opinions and conclusions expressed.  
Any indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  






